Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, US PGPUB 2011/0298839 in view of Lee et al., US PGPUB 2016/0225349 hereinafter referenced as Lee.

As to claim 1, Nakanishi discloses a display device comprising: a shift controller which generates an output image by shifting an input image within a shift range (moved amount detection unit, fig. 1); and
wherein the shift controller sets the shift range to a first range when the input image is a moving image ([0084] in the case where the moved amount MV1 of a divided area has been determined to be equal to or greater than the predetermined threshold value , that is, in the case where the image in the divided area is a moving image (YES in Step S4)), and sets the shift range to a second range smaller than the first range when the input image is a still image ([0083] in the case where the moved amount MV1 of a divided area has been determined to be smaller than the predetermined threshold value .alpha., that is, in the case where the image in the divided area is a still image (NO in Step S4)).
Nakanishi does not explicitly disclose pixels which display the output image.
However, in the same endeavor, Lee discloses pixels which display the output image ([0029] Another aspect is a method of compensating an image on a display device, the method comprising: obtaining a scroll speed of the image displayed by the display device that sequentially drives a plurality of pixels in a scanning direction from a first scan line to a second scan line; and shifting image data for the pixels by a shift amount, the shift amount being substantially proportional to the scroll speed and gradually increasing along the scanning direction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nakanishi to further include Lee’s method of controlling image shifting through pixels in order to improve a display quality of the image.

As to claim 11, Nakanishi discloses a driving method of a display device comprising: receiving an input image ([0020] a moved amount detection unit that detects a moved amount of an input image in each of the image areas);
setting a shift range to a first range when the input image is a moving image ([0084] in the case where the moved amount MV1 of a divided area has been determined to be equal to or greater than the predetermined threshold value , that is, in the case where the image in the divided area is a moving image (YES in Step S4)), and setting the shift range to a second range smaller than the first range when the input image is a still image ([0083] in the case where the moved amount MV1 of a divided area has been determined to be smaller than the predetermined threshold value .alpha., that is, in the case where the image in the divided area is a still image (NO in Step S4));
generating an output image by shifting the input image within the shift range ([0051] the moved amount detection unit 7 calculates a mean value of the moved amount of a plurality of microareas belonging to each divided area, and outputs the calculated mean value as the moved amount of each divided area); and 
Nakanishi does not explicitly disclose pixels which display the output image.
However, in the same endeavor, Lee discloses pixels which display the output image ([0029] Another aspect is a method of compensating an image on a display device, the method comprising: obtaining a scroll speed of the image displayed by the display device that sequentially drives a plurality of pixels in a scanning direction from a first scan line to a second scan line; and shifting image data for the pixels by a shift amount, the shift amount being substantially proportional to the scroll speed and gradually increasing along the scanning direction).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nakanishi to further include Lee’s method of controlling image shifting through pixels in order to improve a display quality of the image.

As to claim 2, the combination of Nakanishi and Lee discloses the display device of claim 1. The combination further discloses the first range includes the second range ([0084] in the case where the moved amount MV1 of a divided area has been determined to be equal to or greater than the predetermined threshold value , that is, in the case where the image in the divided area is a moving image (YES in Step S4)).

As to claim 3, the combination of Nakanishi and Lee discloses the display device of claim 1. The combination further discloses a shift speed when the input image is the moving image and a shift speed when the input image is the still image are the same (Lee, [0024] In some example embodiments, the data shifting unit may convert the scroll speed of the image into a number of pixels per frame, may equally divide the image displayed at the display panel into a plurality of regions such that a number of the regions equals the number of pixels per frame, and may shift the image data by increasing the shift amount by one pixel per each of the regions along the scanning direction).

As to claim 4, the combination of Nakanishi and Lee discloses the display device of claim 1. The combination further discloses the shift controller further includes a moving image determination unit, and wherein the moving image determination unit determines the input image as the moving image when a motion degree of the input image is greater than a reference value and a status that the motion degree is greater than the reference value continues longer than a reference time (Lee, [0026] In some example embodiments, the scroll speed measuring unit may measure the scroll speed during a predetermined time from a time point when the scroll recognizing unit recognizes the scroll input).

As to claim 5, the combination of Nakanishi and Lee discloses the display device of claim 4. The combination further discloses the motion degree is a change rate of a sum of grayscales of the input image per unit time (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input). 

As to claim 6, the combination of Nakanishi and Lee discloses the display device of claim 1. The combination further discloses the shift controller further includes a scaling determination unit, and wherein the scaling determination unit allows scaling of the input image when the input image is the moving image (Lee, in a case where, while the typical display device displays the still image 400 as illustrated in FIG. 4, the still image 400 is scrolled from left to right of the screen, as illustrated in FIG. 6A, a distorted image 600a where the image at the last scan line may be reduced compared with the image at the first scan line may be perceived by a user).

As to claim 7, the combination of Nakanishi and Lee discloses the display device of claim 6. The combination further discloses the scaling determination unit allows the scaling of the input image when the input image is the still image and a grayscale concentration is low, and does not allow the scaling of the input image when the input image is the still image and the grayscale concentration is high (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input).

As to claim 8, the combination of Nakanishi and Lee discloses the display device of claim 7. The combination further discloses the grayscale concentration is higher as number of grayscales in the input image smaller than a first reference grayscale or larger than a second reference grayscale increases, and wherein the first reference grayscale is smaller than the second reference grayscale (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input).

As to claim 9, the combination of Nakanishi and Lee discloses the display device of claim 7. The combination further discloses the shift controller further includes an image corrector, and wherein the image corrector includes a first direction corrector which generates a first shifted image by shifting the input image in a first direction (Nakanishi, [0044] Although not shown in the drawing, the liquid crystal panel 1 is provided with a plurality of gate lines, a plurality of source lines, switching elements and a plurality of pixel cells, a plurality of pixels are arranged in the form of a matrix at the intersections of the plurality of source lines and the plurality of gate lines, and a single scanning line is composed of a single line of pixels in the horizontal direction).

As to claim 12, the combination of Nakanishi and Lee discloses the driving method of claim 11. The combination further discloses the first range includes the second range ([0084] in the case where the moved amount MV1 of a divided area has been determined to be equal to or greater than the predetermined threshold value , that is, in the case where the image in the divided area is a moving image (YES in Step S4)).

As to claim 13, the combination of Nakanishi and Lee discloses the driving method of claim 11. The combination further discloses a shift speed when the input image is the moving image and a shift speed when the input image is the still image are the same (Lee, [0024] In some example embodiments, the data shifting unit may convert the scroll speed of the image into a number of pixels per frame, may equally divide the image displayed at the display panel into a plurality of regions such that a number of the regions equals the number of pixels per frame, and may shift the image data by increasing the shift amount by one pixel per each of the regions along the scanning direction).

As to claim 14, the combination of Nakanishi and Lee discloses the driving method of claim 11. The combination further discloses determining the input image as the moving image when a motion degree of the input image is greater than a reference value and a status that the motion degree is greater than the reference value continues longer than a reference time (Lee, [0026] In some example embodiments, the scroll speed measuring unit may measure the scroll speed during a predetermined time from a time point when the scroll recognizing unit recognizes the scroll input).

As to claim 15, the combination of Nakanishi and Lee discloses the driving method of claim 14. The combination further discloses the motion degree is a change rate of a sum of grayscales of the input image per unit time (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input). 

As to claim 16, the combination of Nakanishi and Lee discloses the driving method of claim 11. The combination further discloses scaling the input image when the input image is the moving image (Lee, in a case where, while the typical display device displays the still image 400 as illustrated in FIG. 4, the still image 400 is scrolled from left to right of the screen, as illustrated in FIG. 6A, a distorted image 600a where the image at the last scan line may be reduced compared with the image at the first scan line may be perceived by a user).

As to claim 17, the combination of Nakanishi and Lee discloses the driving method of claim 16. The combination further discloses scaling the input image when the input image is the still image and a grayscale concentration is low, and disallowing the scaling of the input image when the input image is the still image and the grayscale concentration is high (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input).

As to claim 18, the combination of Nakanishi and Lee discloses the driving method of claim 17. The combination further discloses the grayscale concentration is higher as number of grayscales in the input image smaller than a first reference grayscale or larger than a second reference grayscale increases, and wherein the first reference grayscale is smaller than the second reference grayscale (Nakanishi, [0048] the input-output characteristics may be linear characteristics in the manner of the luminance of LED increasing linearly with respect to increase of the feature amount, or characteristics in the manner of a gamma curve in which output is raised with respect to a halftone input).

As to claim 19, the combination of Nakanishi and Lee discloses the driving method of claim 17. The combination further discloses generating a first shifted image by shifting the input image in a first direction (Nakanishi, [0044] Although not shown in the drawing, the liquid crystal panel 1 is provided with a plurality of gate lines, a plurality of source lines, switching elements and a plurality of pixel cells, a plurality of pixels are arranged in the form of a matrix at the intersections of the plurality of source lines and the plurality of gate lines, and a single scanning line is composed of a single line of pixels in the horizontal direction).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi and Lee as applied to claims 9 and 19 above respectively, and further in view of Izumi, US PGPUB 2015/0146097.

As to claim 10, the combination of Nakanishi and Lee does not specifically disclose the display device of claim 9, wherein the image corrector further includes a second direction corrector which generates the output image by shifting the first shifted image in a second direction orthogonal to the first direction.
However, in the same endeavor, Izumi discloses the image corrector further includes a second direction corrector which generates the output image by shifting the first shifted image in a second direction orthogonal to the first direction ([0083] if the moving amount in the horizontal direction of the OSD image is not less than ten pixels or the moving amount in the vertical direction of the OSD image is not less than ten pixels, the OSD image judging portion 11 may determine that the OSD image is a moving image).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nakanishi and Lee to further include Izumi’s method of controlling image shifting directions in order to improve a display quality of the image. 

As to claim 20, the combination of Nakanishi and Lee does not specifically disclose the driving method of claim 19, further comprising: generating the output image by shifting the first shifted image in a second direction orthogonal to the first direction.
However, in the same endeavor, Izumi discloses generating the output image by shifting the first shifted image in a second direction orthogonal to the first direction ([0083] if the moving amount in the horizontal direction of the OSD image is not less than ten pixels or the moving amount in the vertical direction of the OSD image is not less than ten pixels, the OSD image judging portion 11 may determine that the OSD image is a moving image).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Nakanishi and Lee to further include Izumi’s method of controlling image shifting directions in order to improve a display quality of the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/28/2022